Case 4:19-cv-04157-SOH Document 57                Filed 07/28/20 Page 1 of 1 PageID #: 373



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

FOREMAN ELECTRIC
SERVICES, INC.                                                                        PLAINTIFF


v.                                   Case No. 4:19-cv-4157


HALIRON POWER, LLC                                                                 DEFENDANT

                                            ORDER

       On February 20, 2019, Plaintiff filed this breach-of-contract case against Defendant. The

case was removed to federal court and subsequently transferred to this Court. On April 28, 2020,

Defendant filed an amended answer that contained newly raised counterclaims.

       On June 4, 2020, Plaintiff filed a motion to transfer venue pursuant to 28 U.S.C. § 1404(a).

Defendant has responded. Upon review of the parties’ briefing papers, the Court finds that a reply

brief would be helpful. Plaintiff is hereby ORDERED to file a reply brief in further support of its

motion within seven days of the date of this order. Plaintiff’s reply may address any part of

Defendant’s response that Plaintiff wishes. However, the Court would find it particularly helpful

if Plaintiff would address Defendant’s contention that the parties’ Subcontract did not incorporate

by reference the Prime Contract’s forum-selection clause.

       IT IS SO ORDERED, this 28th day of July, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
